The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a controller in an image forming apparatus that can perform the determining/judging and a toner cartridge which enable data to be exchanged between the toner cartridge and image forming apparatus. 
	In claim 9, the applicant structurally claims a “cartridge” (e.g. a replaceable cartridge in an image forming apparatus) comprising 1) a cartridge body, 2) a memory storing identification information and lifetime information, 3) a first connector to enable data to be exchanged, 4) a second connector connected to the first connector via wiring and non-structurally 5) “determining”/”judging” whether the cartridge can be used in the image forming apparatus based on a) identification information, and b) judging whether the lifetime of the cartridge indicates an initial value. 
	However, the “determining” cannot be performed by the cartridge itself. The cartridge has no structure to determine and judge based on identification/lifetime. Rather, as described in applicant’s specification (par. 46,56-57,64-65) the image forming apparatus has a controller 80 which performs the determination and judgement. 
	Additionally, applicant claims “enabling” data to be exchanged between a “toner cartridge” and a “controller of an image forming apparatus” which cannot be accomplished without the claiming of a “toner cartridge” and an “image forming apparatus”. 
	It appears applicant is trying to incorporate limitations regarding an image forming apparatus and a toner cartridge without the specific claiming of the structural elements themselves which renders the wording of claim 9 as incomplete/indefinite. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2005/0265735) in view of Yoshida et al. (U.S. 5,283,597).
	Kim et al. teach a replaceable cartridge 312 which have a storage element 200 (memory, Fig.3) which stores identification information unique to the cartridge (par.8). A controller 316 of an image forming apparatus 310 determines whether the cartridge can be used with the image forming apparatus based on a comparison between the identification information stored in the memory and identification information stored in the printer (par.9,51-52, Fig.5, S504). If the identification information does not match, the image forming apparatus inhibits use of the image forming apparatus (Fig.5, S512) however, if the ID’s match, the usage state of the cartridge (number of printed sheets less than the total number of possible printable sheets) is read and compared (S508) and will not allow the use of the image forming apparatus (and cartridge) if the printed sheets exceed the total number of possible printable sheets (S512).
	Thus, the image forming apparatus of Kim et al. determines whether the cartridge can be used for image formation based on the identification information (S504) and whether the lifetime information indicates a remaining lifetime of the cartridge. It is noted that when the cartridge is new, the number of already printed sheets is zero and thus indicated an “initial value” for the cartridge.
	It is noted, that the storage memory 200 is described as having data exchanged between itself and the image forming apparatus controller 316 by wireless RF however a wired (e.g. applicant’s first connector) connection is contemplated (see par. 39). 
	Specifically, Kim et al. teach all that is claimed except a second connector configured to connect to a toner cartridge connector so that data can be exchanged between the toner cartridge and the image forming apparatus controller. 
	Yoshida et al. teach an image forming apparatus 1 having a controller 6, a drum cartridge 10 having a storage memory 13, and a toner cartridge 11 having its own storage memory 14 all which are interconnected to the image forming apparatus controller 6 via (inherent) wired electrical connections (i.e. connectors). See Fig.1, col.3, lines 20-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim et al. with a second connector connecting a toner cartridge with the image forming apparatus controller because identification information can be exchanged thus judging the attachment of the toner cartridge as described in Yoshida et al. It also would have been obvious to one of ordinary skill in the art before the effective filing date that since Yoshida et al. does not specifically discuss wireless transmission of data, then wired exchanging of data between the cartridges and image forming apparatus controller would be intended.

3.	Claims 1-8 are allowable over the prior art of record. 
	The applicant’s recites in all the claims a control sequence which includes that when it is determined that power is turned on or a cover is changed from the open to the closed position, a controller will judge whether the lifetime information in the cartridge memory indicates an initial value for the cartridge and if so will set the cartridge as “usable”; and if the controller determines that the lifetime information in the cartridge memory does not indicate an initial value, judge whether identification information in the cartridge matches registration identification information in the image forming apparatus and if it does determining the cartridge is usable for the image forming apparatus and if it does not determining the cartridge is not usable for the image forming apparatus which is not taught or suggested by the prior art of record. 

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852